DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 5-7, 10 14-16 and 19 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

5.	Claims 1, 5-7, 10 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson-May (US 10503990).
As to claim 1, Gleeson-May discloses in system and method for determining probability that a vehicle driver is associated with a driver identifier having claimed:
a.	a method at a vehicle computing device for identifying a driver read on Col. 2, Lines 33-37, (as shown in FIG. 1, the method 100 for driver identification includes: recording a set of biometric signals S100; and, identifying the user based on the biometric signals S200. The method functions to identify the driver of a vehicle for a driving session);
b.	the method comprising: receiving a device identifier from a client device, the client device being one of a key fob, a mobile device, or a smart key ; mapping the device identifier to a presumed driver identity read on Col. 2, Lines 38-53, (recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values);
c.	wherein the device identifier is associated to the presumed driver identity read on Col. 2, Lines 38-45, (recording a set of biometric signals and identifying the user from a predetermined user set can include: recording a set of images (e.g., image sequence, sequence of images) in response to detection of user proximity to a vehicle, detecting a face within the image, extracting feature values from the detected face, and determining a driver identifier for a driver selected from a set of drivers based on the feature values);

d.	receiving at least one second indicator at the vehicle computing device, the at least one second indicator being a sensor reading from within the vehicle, the sensor reading being a reading from at least one of a seat sensor, a mirror sensor, an infotainment system sensor, a climate control sensor, an acceleration sensor, a position sensor, a steering sensor, and a braking sensor; verifying the presumed driver identity using the at least one second indicator read on Col. 17, Lines 25-57, (secondary identifiers (e.g., drivers associated with a detected user device identifier, etc.), hardware identifier(s) associated with a user (e.g., associated with a mobile device of a vehicle driver), biometric feature values, or any other suitable parameter. The filtering parameter values for each driver, vehicle, or other data structure can be timestamped, geotagged, or associated with any other suitable information. Filtering parameter values are preferably computed based on values extracted from the recorded biometric signal(s); however, filtering parameter values can be otherwise suitably computed and/or determined. In one example, the set of potential clusters can include only feature vectors for drivers that have historically driven the vehicle. In a second example, the set of potential clusters can include only feature vectors for drivers that create the characteristic sensor patterns. In another example, the method includes recording filtering parameter values in response to detecting a sampling event S101′. However, the larger set of potential clusters can be otherwise reduced to increase processing speed, or be used as the potential cluster set from which the high-probability cluster is identified);
e.	when the presumed driver identity does not match a current driver based on the at least one second indicator, performing an action wherein the action is at least one of: providing an alert to an authority; displaying a message on a console of the vehicle; causing braking of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the driver identification in the automotive field of Gleeson-May in order to determine at the vehicle sensor system, driving characterization data for the driving session; and in response to the computed probability exceeding a first threshold probability: determining that the new set of values corresponds to one driver identifier within the selected cluster, and associating the driving characterization data with the one driver identifier to positively identify the driver.
As to claim 5, Gleeson-May further discloses:
a.	wherein the verifying the presumed driver identity compares stored sensor information for the presumed driver with the at least one second indicator read on Col. 4, Lines 54-64, (The vehicle system (e.g., vehicle sensor system) functions to record sensor signals indicative of biometric parameters, and can optionally: uniquely identify a vehicle, store data associated with the vehicle (e.g., feature values for frequent drivers of the vehicle, clusters for vehicle drivers, vehicle operation logs, etc.), process the sensor signals into feature values, or perform any other 
As to claim 6, Gleeson-May further discloses:
a.	wherein the at least one second indicator is an input from a machine learning module comparing a driving profile of a current driver with stored driving profiles read on Col. 18, Line 60 – Col. 19, Line 7, (the second variation of identifying the user, the cluster and/or user identity probabilities are determined based on a subset of biometric signals recorded during the driving session (e.g., a single signal, signals within a sliding window, etc.), wherein a cluster and/or user identity is selected for each biometric signal subset. In this embodiment, the clusters and/or user identities selected for each biometric signal subset can be compared against each other, and the cluster and/or user identity with the highest number of occurrences (e.g., votes) is selected as the user identity. However, the user can be identified based on another metric (e.g., percentage feature match), using another method (e.g., a neural network), or otherwise determined).  
As to claim 7, Gleeson-May further discloses:
a.	wherein the comparing is performed first for a driver profile for the presumed driver identity read on Col. 18, Line 60 – Col. 19, Line 7, (the second variation of identifying the user, the cluster and/or user identity probabilities are determined based on a subset of biometric signals recorded during the driving session (e.g., a single signal, signals within a sliding window, etc.), wherein a cluster and/or user identity is selected for each biometric signal subset. In this embodiment, the clusters and/or user identities selected for each biometric signal subset can be compared against each other, and the cluster and/or user identity with the highest number of occurrences (e.g., votes) is selected as the user identity. However, the user can be identified 
As to claim 10, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
 	As to claim 14, the claim is corresponding to claims 5 & 6.  Therefore, the claim is rejected for the same rationales set forth for claims 5 & 6.  
As to claim 15, the claim is corresponding to claims 5 & 6.  Therefore, the claim is rejected for the same rationales set forth for claims 5 & 6.  
As to claim 16, the claim is corresponding to claim 7.  Therefore, the claim is rejected for the same rationales set forth for claim 7.  
As to claim 19, the claim is corresponding to claims 1 & 5-7.  Therefore, the claim is rejected for the same rationales set forth for claims 1 & 5-7.  

Response to Arguments
6. 	Applicant's arguments with respect to claims 1, 5-7, 10 14-16 and 19 have been considered but are not persuasive.  
Applicant argues:
Claim 1, 5-7, 10, 14-16, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Gleeson-May. While the applicant respectfully disagrees with the rejection, the present claims have been amended to more clearly and patentably distinguish their subject matter from the teachings of the cited references. Specifically, claims 1, 10, and 19 have been amended to recite mapping the device identifier to a presumed driver identity, wherein the device identifier is associated to the presumed driver identity.  Support for this amendment is found at paragraph 49 .

Examiner reply:
when the presumed driver identity does not match a current driver based on the at least one second indicator, performing an action wherein the action is at least one of: providing an alert to an authority; displaying a message on a console of the vehicle; causing braking of the vehicle; speed limiting the vehicle; providing position information to a network element; and disabling an ignition of the vehicle read on Col. 21, Lines 35-45, (the method can additionally include taking corrective action in response to detecting the driver identity simulation attempt. Corrective action can include: locking the vehicle (e.g., locking the doors, locking the starter motor, disengaging a transmission, etc.), notifying a managing entity (e.g., sending the notification to a management client associated with the vehicle, presenting notifications to a user S107, etc.), and activating a vehicle monitoring device (e.g., a location tracker, a vehicle transponder, a cabin microphone, etc.). However, the method can include taking any other suitable corrective action or other suitable action).  
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1, 5-7, 10 14-16 and 19 are currently rejected for the reasons set forth in the above argument and this Office action.  
For the above reasons, it is believed that the rejections should be sustained.



Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689